6:19-cv-02980-HMH   Date Filed 06/11/20   Entry Number 26-7   Page 1 of 6




         Exhibit G
6:19-cv-02980-HMH                Date Filed 06/11/20       Entry Number 26-7         Page 2 of 6




                                                 •
                  UNITED STATES FIDELITY ANp GUARANTY COMPANY
                                           BALTIMOaE ),   MA&YLAND


                                        DEPAP.TMENT CIP.CULA&


                                                                  Depc.   Casualty

                                                                No.       4-70
                                                                Dace:     3-18-70
Sul,fect     I.   Evidence to Home Office
            II,   Destruction ot Files
           III.   Spoiled Policies

                               Attacmzaent l
                               Exhibit I - Evidence to Rome Office

                               Casualty Directive No. l, dated January 5, 1961, .
                               is obsolete.                                                        •

            I • EVIDENCE TO HOME omcE
                  General
                     1.   These instructions in no WII¥ attect:
                          a.    AccountiDg or Data Processing procedures app11eable
                                to your office. Contimle to process premium trans-
                                actions 1D accordance with CUZ'NDt iDstructioas.
                          b; other H011e Office Departmeuta' imtructiODS deali.J3c
                             with tranamittal or processing of Caaual.ty related
                                ll'Ateri&l..
                     2.   It is the reaponaibilit;r ot the Branch Ottiee Casualty
                          Department to aee tbat required "Evidence to Home Office",
                          Attachment I, is stamped "HOO OFFICE EVIDENCE" •       ·
                                Exception: Special ltllti-Peril Polley (SMP) evidence
                                           will be stamped "ROME OFPICE EVIDENCE" by
                                           the Fire, Marine 8Dd Hllti-L1De Department.
                     3. The Branch Office will retain pbfsicaJ. evidence of cm-
                        celation; that ia, original policy, original renew&l.
                        certificate, post ottice tom retlect1Dg ma.Uiq of can-
                        celation notice, or original policy release or lost policy
                        receipt.
                  Individual. Line Requirements
                     Refer to Exhibit I.

                                                                                          USF&G 0019320
                                                                                      CONFIDENTIAL SUBJECT
                                                                                      TO PROTECTIVE ORDER



                                                                                        USFG 629931
6:19-cv-02980-HMH          Date Filed 06/11/20             Entry Number 26-7            Page 3 of 6




                                           - 2 -           Casualty 4-70          3-18-70

 II.   DESTRUCTION OF FILES AND RECORrS

       The following instructions are to be clearly explained and passed on
       to those responsible for maintaining Casualty underwritizl& files,
       The field underwriting files are the onl,Y complete records maintained
       by the Company on each individual risk.             i·
                                          ~-                ;
          l,   Applications, correspondence,· daily reports, endorsements,
               renewal cert,icates, ca.nceJ,,.ftion eCdence and individual


                   Exceptions:
                              .                     ;::,

                                                           ,:::~
                                                                1
               risk. experie . records are to be, z:e~~ for all risks
               for tllree f'ul _- years after policy ,1;e  ion. ·,
                                                                   ·
                                                                      ..
                                                                       .

                                                                        :;
                                                                            '•I



                                  a. Retain data perta1n1ng·to policies
                                     (l) Under which claims are pending
                                         until such claims are closed;
                                     (2) for which premiums have not been
                                         collected until final settlement,
                                  b. A longer retention period~ be nec-                         •
                                     essary because ot_jurisdicticmal re-
                                     quirements; for example, a statute
                                     permitting direct suit against tbe
                                     insurer with the statute ot limita-
                                     tions rwming beyond three years.
                                     Where similar or other circumstances
                                     warrant deviation f'.rom the standard
                                     retention period, consult with the
                                     Home Office.
          2.   General underwriting correspondence, that is, correspondence on
               which no binder or policy number appears, should be carefully
               reviewed and special cases retained. Other correspondence should
               be retained two full years in addition to current year.
III.   .SPOILED POLICIES

       Do not send "spoiled" policies to the Home Office.           The term "spoiled
       policies" does not include any policy:
          l.   Under which exposure haa been incurred,
          2.   For which premium has been previously charged and recorded, or
          3. For which notice of coverage has been recorded with a State
               Board, Commission or other Authority.




                                                           Vice President-Director
See Page 3 for Distribution

                                                                                      USF&G 0019321
                                                                                  CONFIDENTIAL SUBJECT
                                                                                  TO PROTECTIVE ORDER



                                                                                      USFG 629932
  6:19-cv-02980-HMH                  Date Filed 06/11/20             Entry Number 26-7       Page 4 of 6



-- =-      it




                                           IIAi.TIMoaa
                                                      •
                       UNlTID STATES fIDILlTY AND GuAaANTY COHPANY
                                                           J,

                                         DEPA&TMENT Cl1CULA&
                                                                MAaYLAMD




                                                                         I>epc.   Canalt7
                                                                         No.      )-72

                                                                         o.er.    s-12-12
Sal,feet          I.    IV'IDDCI 'm BCIMII Offlal
                 II.    DBS1'llDCTI0ll ~ 1JID1lBWlllTIIG rml1
                Ill.    "Sl'OILl:D" J/0l.ICIBS

                                       .t.tteoheenta ·
                                       ltmibit I • Bvi4ezloe to llome Ottioe

                                       Depart;aiat Cizoulc- CUWLlt;T ~TO
                                       .1.Dclu41DC atteo>nea:te 18 ob• olete.
                                                                                         I                 •




                          ~ b i t I eete forth Homa Offloe m.4enoe nq,w."14 b7 tbl Canal t7
                          Dep&rtmmlt tor ~ t!Jlg           parpo"••
                                                                8uoh 1• not to be ocatll8e4
                          with nquil.'mmlt• ot tftZl• m1ttal ~ of other l)epartaDt•
                          o&l~ tor identical m.4ezloe izl. 1cm 1utaoe• 'bllt tor pertom-
                          -=• of ecocnmtSDg, • tatinioal = otur t'lmatiou.
                          'l!!Mt•• iMtftatiou m     no .,- atteota
                            1.   Aoocnmting or l>ata hoo•••ia« P1'00e4uze• applicable to
                                 10=' ottioe. Ccmtimt to poo-• 1 ~ • tn:uaotiou
                                 izl. acoozdance "1th pre• ct procedm:e••

                            2.   Otber &.a Otfioe Departmate• uiatnotiou duluag with
                                 taaaitt&l    or   ,PZ'OOH• in,r   ot C&nalt;, 1--••
                          ill "Bnc!aoe to JIOIIII 01'1'101" 1A :11:bi'bi t I ii to be • tampe4 ''JDGI
                          OfflQI B'IIDIICI" tor 14atifioat1oa. 'l!b11 u • m11 tbl ff14aoe
                                                                v
                          r e ~ tbl .Hmae Office CUWLl :Dlputant nb• equat to a:q ua-
                          te1"V9Zl.iDI P00•••1DC• Stupi.Dg n14aoe ·11 tba zeapouibWV of
                                                       v
                          the BDmOb. ottioe Canal Depa:taat ma,ept tor Speoial Jl11 ti-Peril
                           polioiH {SMP) 1A w.lah aa• 1 tu J'in, Ma.ziu an4 Jlilti•Lim Depart-
                          ment will perf'om the • tampiZJC upon 1n41n.dual riaJc noti!icaticm b7
                           tbe Can&J.ty D e ~ t .
6:19-cv-02980-HMH              Date Filed 06/11/20         Entry Number 26-7         Page 5 of 6



                                                                                             .   , ..
 Casualty J-72       5-12-72               - 2 -

        IndJ.vidual Line Requirements
          Refer to Exhibit I
  II,   D£STBOCTIOI OF lllmEllWBITIIG FILES
        Field Ullderwritag tile• a.re the only complete records maintained by
        the 00111P8111' on each iDdi.Vidual riak, Temination of coveraae does not
        preclude t'utun acti011 on an account. It ia neeesaa17 tbera!o:re that
        risk data be :retaine4 for a reuonable time !ollow1.ng temillation.
          1.   Applicationa, oocespondence, daily reporta, eDdoraementa,
               renewal certificates, canoelation evidence and i.DdiV14ual
               riak experience records are to be retaiJled for all rialal
               for three full years &f'ter poliCJ' temillat1on,
                 ~captions
                   a. Retain data perta1n1ng to polioie• t
                       (l) under which cl&imB aze pad.in« until
                              auoh   claJ.mB an cloaed.1
                         (2) for llhich p1'9111iuu have not been
                              collected until final settlallClt,
                    b.   A lonaer retention period UT be uoeaaa:,-
                         beoauae of Juriecliotional requirement•;
                         ••B•, a statute pemitting 41mot INit
                         84Pl,inat an iDWnr with the statute of
                         limi tationa axceedi.Dg three yeara. Where
                         aimilU' or otbercircumatucea va=ant
                         departure tl'0ID the • tazsdam retention
                         period., oouw.t the Boa Office.
          2,   General uaderv:1.tiDg corre8J)OD4ezlce, i,e,, oorreapondu.oe
               on which no bin4er or pol107 ~ r appea:a, abould be
               careflll.17 reviewed and special oues retainad. Other co~
               respondenoe should be rat&ined twa !'ull yeara in addition
               to c'U:'1'9!lt 19ar.
III.    "SPOILED" POLICillS

        Do not send "spoiled" policies to the llome Office.       The   te:z:m "'spoiled.1
        policies"   SU !IQ! include a polio:,,
          1.   1mder -..bich u;poll\1%'9 bu   oeen   incun'eds
          2.   for llhich Pl,'911Lium bu been pnvi.OW11T cbarp4 an4
               reco:rdeclJ or
          3. for wieh notice of oowrap bu bean recorded            with a
             State :Boazd, CommiBSion or other Authority'.



                                               Vice P:ceaident•Direetor
See PS69 J !or Distribution.
 6:19-cv-02980-HMH             Date Filed 06/11/20           Entry Number 26-7         Page 6 of 6




                                                                                                 1

                                        - 3-                                .5•l2•72



mrn amcp                                             HOM! OfflQI
Manacer                                              Department Read.a cl Asli&tant•
.A.saiatant Manaser                                  CUU&l.t,'
Asanc1'   & Development                              Cl&ia
CanaltJ'                                             ill Bzecuthe Ottioen
Cl&ill
Fu:e, ·Manne  & Mal t1•Lizle
Superintenda.t ot Accounting
Accountizl« • Stati• tical. Office•
Dinot BeportiDg Ola.la Office•
Regional Cl&:la Ottioe•
Mc1'lt7, Wataou • Bal4v1D., IDo.
l'.V. Williama State ~ • Jackaan, Mia• •
r.w.   William• St&te ABenc7 - Me:ridJ.azl, JU.a••


                                                                                           ,..
